DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
Claims 1, 3, 4, 7, 10, 12-14, 30 and 35-39 are pending, claims 2, 5, 6, 8, 9, 11, 15-29 and 31-34 having been cancelled and claim 39 having been newly added.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,308,505 to Titus et al. in view of U.S. Patent No. 5,288,412 to Vorhees et al., U.S. Patent App. Pub. No. 2011/0168642 to Maiden, U.S. Patent App. Pub. No. 2012/0006663 to Ford et al. and CN204227726U to Xu (see Abstract), and further in view of (or evidenced by) “Divers killed inspecting intake pipes” article from https://scubaboard.com/community/threads/divers-killed-inspecting-intake-pipes.177135/ dated Feb. 8, 2007 (“the Scubaboard article”) and “FPL kills endangered sea turtles while red tape delays pipe grate” article from https://archive.tcpalm.com/news/indian-river-lagoon/health/fpl-kills-endangered-sea-turtles-while-red-tape-delays-pipe-grate--2-378266821.html dated May 6, 2016 (“the TCPalm article”).
As to claim 39, Titus discloses an object comprising an UV emitting element wherein the UV emitting element comprises one or more light sources and is configured to emit UV radiation in a direction away from an external surface of the object to irradiate with the UV radiation a portion of the water adjacent to a part of the external surface: where Titus Fig. 9 discloses an underwater surface such as the outer surface of a grating (an object) (see Fig. 9, ref.#32) with a UV light emitting element comprising one or more light sources and is configured to irradiate with UV radiation one or more of a part of an external surface of said object and water adjacent to said part of said external surface (see Fig. 9, ref.#34; col. 4, lines 55-66 where the UV source directs light away from the source, which is considered part of the grating system, and towards a grating 32).
Titus does not explicitly disclose that the object further comprises a water switch wherein the water switch is connected in an electrical circuit in series with a power source and the UV light emitting element and wherein the water switch is configured to be closed by the water, wherein the water itself can be a conductor in the electrical circuit between the power source and the UV light emitting element so as to complete the electrical circuit and provide power from the power source through the water to the UV light emitting element and cause the UV light emitting element to produce the UV radiation and wherein when the water is not present at the water switch the water switch is open and the UV light emitting element does not emit the UV radiation. Use of water switches in UV disinfection systems is well known in the art.  Vorhees discloses a UV disinfection system wherein the system has a water sensing device (read as water switch) configured to switch the UV emitting element on or off in dependence of the water sensing device being in physical contact with the water (see Vorhees col. 6, lines 30-47; col. 8, lines 52-56).   Maiden also discloses a UV disinfection system wherein the system has a water switch wherein the water switch is an electrical switch which upon contact with the water 
Regarding the recitation “an infrastructural object,” said recitation can be reasonably and broadly interpreted based on the definition of infrastructural object (the basic equipment and structures that are needed for a country, region or organization to function properly).  The grating system that is cleaned by the UV system can be considered an infrastructural object since grating can be considered a basic equipment/structure that are needed for a country, region or organization to function properly.  Furthermore, it is noted that Titus discloses that the cleaning is needed for commercial coastal facilities, such as water treatment plants, power generation plants, oil platforms, etc. (see Titus col. 1, lines 23-29; and also as disclosed by the Scubaboard article and the TCPalm article disclosing how grates are used for intake pipes in infrastructural projects).  It would have been obvious to one of ordinary skill in the art at the time of filing to use said UV system disclosed by Titus on the infrastructural grates in order to keep the grates clean (see Titus col. 1, lines 23-29 disclosing that said cleaning is needed in water treatment plants, power generation plants, oil platforms, etc.).

Response to Arguments
Regarding Applicant’s arguments to newly added claim 39, the UV system is considered a part of the infrastructural object and as such is considered to disclose the claim limitations as discussed in the above rejection to claim 39.

Allowable Subject Matter
Claims 1, 3, 4, 7, 10, 12-14, 30 and 35-38 are allowed for the reasons provided in the Office Action dated March 19, 2021 and is hereby incorporated in full where it is noted that claim 1 has been amended such that the object is now limited to a vessel and the UV light emitting element is in or on the external surface of the vessel and is configured to emit UV radiation in a direction away from the external surface of the vessel.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DOUGLAS LEE/Primary Examiner, Art Unit 1714